Citation Nr: 1338899	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from March 1988 to October 1988 and from February 2003 to May 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service connected for posttraumatic stress disorder (PTSD) which is rated at 70 percent.  She appears to be currently unemployed, but it is not clear whether her PTSD is of such severity as to preclude her from obtaining or maintaining substantially gainful employment. 

It is also noted in a November 2011 statement in support of her claim that the Veteran was scheduled for a VA examination in February 2012, but the examination report is not of record.

If the examination did not occur, the Veteran should so indicate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2011 to the present, to include the examination report from a February 2012 VA examination (if the examination did not occur, the Veteran should so indicate).  

2.  Then, schedule the Veteran for a VA examination.  The examiner should be provided with the Veteran's claim file and asked to fully review it.  A complete rationale should be provided for any opinion expressed.  

The examiner should specifically describe, without taking the Veteran's age into account and consistent with her education and occupational experience, the functional impairment caused by her posttraumatic stress disorder (PTSD); both currently and since September 2009.

In so doing, the examiner should consider the following evidence of record:

a)  Dr. T's opinion in August 2009 that the Veteran could maintain pace and persistence in simple, repetitive types of tasks in a typical work environment.

b)  The SSA medical consultant's opinion in September 2009 that the Veteran's impairments were severe but would not preclude the performance of simple routine work activities.

c)  Dr. A's opinion in September 2009 that it was unlikely that the Veteran would ever be able to obtain or maintain any type of gainful employment.

d)  The SSA medical consultant's opinion in March 2010 that the Veteran did not have the capacity to set realistic goals and was unable to perform simple, unskilled work, due to her poor social functioning.

2.  When the development requested has been completed, the claim should be readjudicated.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



